COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  AERIELLE AVINA KILGORE,                       §
                                                                No. 08-17-00172-CR
               Appellant,                       §
                                                                  Appeal from the
  v.                                            §
                                                            Criminal District Court No. 1
  THE STATE OF TEXAS,                           §
                                                              of El Paso County, Texas
               Appellee.                        §
                                                                (TC# 20120D05387)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 5TH DAY OF JULY, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.